Citation Nr: 1410316	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO. 08-14 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to a compensable initial evaluation for postoperative residuals of left shoulder strain, prior to May 7, 2012.

2. Entitlement to a staged initial evaluation in excess of 10 percent for postoperative residuals of left shoulder strain, from May 7, 2012.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2002 to August 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Louis, Missouri.

The February 2007 rating decision on appeal granted service connection for left shoulder strain, status post nerve decompression, left arthroscopy, arthroscopic bicepts tenotomy and biceps tenodesis, to include scars, and assigned a noncompensable initial rating effective from August 11, 2006.  In a February 2013 rating decision, the Appeals Management Center (AMC) awarded a 10 percent staged initial evaluation for the Veteran's postoperative residuals of left shoulder strain, effective May 7, 2012.  This does not constitute the highest possible schedular rating for her shoulder disability and her claim remains on appeal before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (in an appeal in which the veteran expresses general disagreement with the assignment of a particular rating and requests an increase, the RO and the Board are required to construe the appeal as an appeal for the maximum benefit allowable by law or regulation).  Furthermore, the AMC did not award the increased rating for the entire period on appeal.  As such, the issues on the title page have been re-characterized to reflect the presence of staged ratings.

The Veteran's appeal was last remanded by the Board in April 2012 so a new VA examination could be conducted and to afford the Veteran an opportunity to identify any outstanding VA or private treatment records.  As discussed below, the Board finds that there has been substantial compliance with the directives of the April 2012 remand, such that an additional remand to comply with such directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required).


FINDINGS OF FACT

1. The Veteran is right hand dominant.

2. Throughout the rating period on appeal prior to May 7, 2012, the Veteran's left shoulder disability has been manifested by painful motion, lack of endurance, incoordination, and fatigue.

3. From May 7, 2012, the Veteran's left shoulder disability has been manifested by mild limitation of motion, arthritis, weakness, and painful motion.


CONCLUSIONS OF LAW

1. The criteria for a 10 percent initial evaluation, and no higher, for the Veteran's service-connected postoperative residuals of left shoulder strain have been met for the period prior to May 7, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5003-5201 (2013).

2. The criteria for an initial evaluation in excess of 10 percent for the Veteran's service-connected postoperative residuals of left shoulder strain, from May 7, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5003-5201 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in August 2006 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

As to the duty to notify, the Veteran's filing of a notice of disagreement as to the initial rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2013).  Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the Veteran was issued a copy of the rating decision on appeal, and a statement of the case (SOC) and supplemental statements of the case (SSOC) which set forth the relevant diagnostic codes (DC) for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the RO obtained the service treatment records, the reports associated with the VA examinations, along with VA treatment records, private treatment records, and lay evidence.  The Veteran was also offered a hearing before the Board, but declined.

Additionally, the Veteran's claim was remanded in April 2012 to schedule the Veteran for an appropriate VA examination and allow the Veteran to identify any outstanding treatment records.  The record contains an April 2012 letter to the Veteran requesting that she identify any additional VA or private treatment she received for her left shoulder.  There is no indication that the Veteran identified any outstanding treatment records, however, VA treatment records from January 2007 to May 2012 were added to the Veteran's claims file.  The record also reflects that a VA examination was completed on May 7, 2012 in accordance with the remand directive.  The examination contains adequate and sufficient results and findings on which to properly rate the Veteran's left shoulder disability.  As such, the Board finds that the April 2012 remand directives were substantially complied with.  Stegall v. West, 11 Vet. App. 268 (1998).

VA also satisfied its duty to obtain a medical opinion when required.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in January 2007 and May 2012.  The January 2007 report reflects that the examiner did not specifically address the presence or absence of any weakness, fatigability, incoordination, or lack of endurance on repetition testing.  However the Board finds that the May 2012 examination adequately covered these symptoms as required by 38 C.F.R. §§ 4.40, 4.45.  Therefore, the VA examinations, taken as a whole, were thorough and adequate and provide a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, fully reviewed all medical evidence of record, and the May 2012 VA examiner specifically addressed the symptoms listed in the relevant criteria in the potentially applicable diagnostic codes.  Moreover, neither the Veteran nor her representative has challenged the adequacy of the examinations.

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II. Increased Ratings - General

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2013).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Where, as here, the question for consideration is the propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of staged ratings is required whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Shoulder and arm disability ratings are found under 38 C.F.R. § 4.71(a), Diagnostic Codes (DC) 5200-5203.  Initially, the evidence does not reflect that the Veteran experiences functional impairment comparable to left shoulder ankylosis of scapulohumeral articulation, a flail shoulder, or recurrent dislocation, nonunion, fibrous union, or malunion of the humerous, or of the clavicle.  As such, DCs 5200, 5202, and 5203 are not for application.

Under DC 5201 (arm, limitation of motion of), a 20 percent rating for either the dominant or minor shoulder is assigned where arm motion is limited to shoulder level.  A 30 percent rating for the dominant shoulder, or a 20 percent rating for the minor shoulder, is assigned where limitation of motion is midway between the side and shoulder level.  A 40 percent rating for the dominant shoulder, or a 30 percent rating for the minor shoulder, is assigned where arm motion is limited to 25 degrees from the veteran's side.  

In every instance where the schedule does not provide a 0 percent evaluation for a diagnostic code, a 0 percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 to 180 degrees, external rotation from 0 to 90 degrees, and internal rotation from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.  Shoulder level is equivalent to 90 degrees of shoulder flexion or abduction.  Id.  

III. Initial Rating Prior to May 7, 2012

For the period prior to May 7, 2012, the Veteran's postoperative residuals of left shoulder strain were rated as noncompensable under 38 C.F.R. § 4.71(a), DC 5201.

A January 2007 VA examination report reflects that the Veteran complained of intermittent increased joint pain, especially with overhead use.  She also reported difficulty lifting her 15.5 pound son or doing prolonged overhead work.  She denied noting any loss in range of motion, or weakness, with repetitive use, but had increased fatigability.  The report reflects that she had 2 postsurgical scars, and she denied having any pain, adherence or loss of tissue in these scars.  It was reported that her shoulder disability did not prevent her from completing her activities of daily living and that she is right hand dominant.  Physical examination revealed that the anterior left shoulder scar measured 3.5 cm x 0.2 cm and the posterior left shoulder scar measured 5 cm x 0.3 cm.  Both scars were nontender to palpation, flat and slightly hypopigmented.  The Veteran had full range of motion with some mild pain on palpitation and noted discomfort at terminal abduction as well as external rotation after repetition.  The examiner did not observe any loss in range of motion on repetition, weakness, or muscle atrophy.  X-rays taken at this time were negative for abnormal findings.

In her December 2007 notice of disagreement, the Veteran asserted that she experienced increased pain, popping, weakness, and limitation with daily activities.  She also noted pain and weakness at the site of her first surgical procedure.  The Veteran's May 2008 Form-9 also reflects that the Veteran experiences varying symptoms.  In addition to citing daily pain, the Veteran stated that her left shoulder was weaker than her right, that her function was limited by pain, fatigue, weakness, and lack of endurance, and that daily activities were a challenge.

The Board finds that a 10 percent evaluation is warranted for the Veteran's postoperative residuals of left shoulder strain prior to May 7, 2012.  Specifically, the Board notes the January 2007 examination findings indicating discomfort during range of motion testing.  The Veteran is also competent to report that she is experiencing painful motion of her shoulder, and has reported increased pain with overhead work and in connection with her daily activities.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court held that 38 C.F.R. § 4.59 provided for a compensable rating in all instances of painful motion of a joint.  The Board has also considered the Veteran's functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of the left shoulder joint under 38 C.F.R. §§  4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  The Veteran has complained about pain and fatigability with prolonged overhead work.  Here, the probative evidence demonstrates that the Veteran was indeed experiencing painful motion of her shoulder joint prior to May 7, 2012.  As such, a 10 percent evaluation is warranted for this period.

The Veteran is not entitled to a higher rating for this period.  Under DC 5201, a 20 percent disability rating is warranted for the non-dominant arm when the veteran is unable to raise the arm beyond shoulder level.  As described at the January 2007 VA examination, the Veteran had full range of motion before and after repetitive testing.  As such, a 20 percent rating is not warranted for this period under DC 5201.

The examiner also did not observe any additional loss in range of motion, and only some discomfort, on repetition.  Moreover, the Veteran has not asserted that her shoulder pain resulted in an inability to complete her daily activities, only that she experienced increased symptoms, which made completing them challenging.  While the Veteran clearly experienced painful motion, shoulder pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  The weight of the lay and medical evidence demonstrates that the Veteran does not have such disabling pain or functional impairment resulting from her service-connected left shoulder disability to warrant a higher rating for left arm restrictions under the applicable limitation of motion codes.  Specifically, the evidence does not demonstrate that the Veteran's painful motion, or any fatigue or weakness she may experience during her daily activities, results in a functional loss that more closely approximates an inability to raise her arm above her shoulder.  DeLuca, 8 Vet. App. 202; 38 C.F.R. § 4.71a, DC 5201.  As such, a higher disability rating is not warranted for this period.

IV. Initial Rating From May 7, 2012

For the period from May 7, 2012, the Veteran's postoperative residuals of left shoulder strain are rated as 10 percent disabling under 38 C.F.R. § 4.71(a), DC 5003-5201.

38 C.F.R. § 4.71(a), DC 5003 specifies that arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  If the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  Id.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  For purposes of rating disability from arthritis, VA regulations consider major joints to be the shoulder, elbow, wrist, hip, knee and ankle.  38 C.F.R. § 4.45(f).

Pursuant to the April 2012 Board remand, a May 2012 VA examination was conducted.  The report reflects that the Veteran experienced moderate to severe shoulder pain daily and that she was right hand dominant.  No flare-ups were reported and range of motion testing of the left shoulder revealed flexion to 165 degrees and abduction to 175 degrees.  The examiner did not note any objective evidence of painful motion or guarding and the Veteran was able to complete repetitive testing without any functional loss or additional limitation of motion.  No evidence of painful palpitation or ankylosis was observed and muscle strength was slightly diminished in the left shoulder (4/5).  The Veteran tested positive for possible rotator cuff and subscapularis tendinopathy or tear.  No history of mechanical symptoms or subluxation of the glenohumeral joint were reported.  The Veteran tested positive for possible shoulder instability.  The Veteran did not have an impairment of the clavicle or scapula and functional impairment was not found to be so diminished such that amputation would equally serve the Veteran.  X-rays revealed degenerative arthritis in the left shoulder.  It was noted that the weakness in the Veteran's shoulder makes it difficult for her to lift things with her left arm.  The examiner remarked that the Veteran was able complete three repetitions of shoulder flexion without any obvious signs of pain or deficit, and that there was weakness of left shoulder extension and flexion, with no obvious muscle atrophy.  The Veteran's left shoulder postsurgical scars were noted as not painful nor unstable.

The Board finds that a 10 percent evaluation, and no higher, should be continued for the Veteran's residuals of a left shoulder strain from May 7, 2012.  Specifically, the Board notes the X-ray findings indicating degenerative arthritic changes of the left shoulder.  The May 2012 examination report reflects that range of motion was limited to 165 degrees extension and 175 degrees abduction, both of which are noncompesnable limitations of motion under DC 5201.  Furthermore, the Veteran reported experiencing pain on a daily basis.  As such, a 10 percent evaluation under DC 5003 is warranted for noncompensable limitation of motion.  

A higher evaluation for the Veteran's left shoulder disability is not warranted for this period.  As described, the Veteran's May 2012 examination revealed noncompensable limitation of motion of her shoulder as she was able to raise her arm above shoulder level.  Furthermore, the Board has once again considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§  4.40 and 4.45.  The evidence from this period reflects that the Veteran experiences some weakness in her left shoulder which makes it more difficult to lift things with her left arm.  The Veteran did report daily pain and an impaired capacity for household chores that require lifting.  Range of motion testing also did not reveal any increased deficiency after repetition or obvious pain on motion.  The evidence also reflects that the Veteran has almost full range of motion.

The weight of the lay and medical evidence demonstrates that the Veteran does not have such disabling pain or functional impairment resulting from her service-connected left shoulder disability to warrant a higher rating for left arm restrictions under the applicable limitation of motion codes for this period.  The VA examiner specifically addressed such considerations as pain, fatigue, and weakness, and the clinical findings do not show that pain or weakness results in additional functional limitation to the extent that the left shoulder limitation of motion would warrant a higher rating under DC 5201.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  As described, there is evidence of some weakness in the Veteran's left shoulder which makes it more difficult to lift and carry items with her left arm.  This impairs her ability to accomplish household chores that involve lifting.  However, this level of impairment is contemplated by a 10 percent disability rating.  Based on the Veteran's near complete range of motion and lack of any increased symptoms or functional loss on repetition, the evidence does not demonstrate that her shoulder weakness or pain creates functional impairment that more closely approximates the limitation of motion required for a rating of 20 percent under DC 5201.  Specifically, the weakness and pain in her shoulder do not functionally prevent her from raising her arm above her head as required for a compensable rating under DC 5201.

V. Scars

Under 38 C.F.R. § 4.118, DC 7801, which governs scars, other than the head, face, or neck, that are deep and nonlinear, a 10 percent evaluation is assigned when the area or areas exceed six square inches (39 square centimeters).  A 20 percent evaluation is assigned when the area or areas exceed 12 square inches (77 square centimeters).  Note 2 provided that a deep scar is one associated with underlying soft tissue damage.

38 C.F.R. § 4.118, DC 7804 assigns a 10 percent rating for scars that are painful or unstable.  Note 1 under the diagnostic code provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.

The evidence reflects that the Veteran has scars as a result of arthroscopic surgery performed in connection with her left shoulder strain.  Specifically, the January 2007 VA examination report references two scars on her left shoulder measuring 3.5 x 0.2 centimeters (cm) and 5 x 0.3 cm.  Both were flat and nontender to palpitation.  The May 2012 examination report also notes the presence of scars that were neither painful or unstable and measured less than 39 square cm.

As described, a separate disability rating is not warranted for the Veteran's surgical scars.  The evidence reflects that the scars are on the Veteran's shoulder and cover less than 39 square cm.  Furthermore, the evidence reflects that the scars are neither painful nor unstable.  As such, the criteria for a separate compensable rating under DC 7801 or DC 7804 are not met.

VI. Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's left shoulder disability is specifically contemplated by the schedular rating criteria.  The Veteran's left shoulder disability has been manifested by degenerative arthritis, some fatigue, painful motion, weakness, and noncompensable limitation of motion.  The schedular rating criteria specifically contemplate ratings based on this symptomatology.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5201.  In this case, comparing the Veteran's disability level and the symptoms listed in the Rating Schedule, the degrees of disability throughout the entire period under consideration are contemplated by the Rating Schedule and the assigned rating is, therefore, adequate.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is expressly raised by a veteran or reasonably raised by the record.  In this case, the record does not reflect, and the Veteran does not allege, that she is unemployable due to the left shoulder disability.  Rather, at the January 2007 VA examination, the Veteran stated that she was a stay at home mom with no plans to return to the workplace.  She has not alleged that she is, or was at any time, unemployable on account of her left shoulder disability.  Thus, the Board finds that Rice is inapplicable because there is no evidence of unemployability due to the Veteran's service-connected left shoulder disability.


ORDER

Entitlement to a 10 percent initial evaluation, and no higher, for postoperative residuals of left shoulder strain prior to May 7, 2012 is granted.

Entitlement to an initial evaluation in excess of 10 percent for postoperative residuals of left shoulder strain from May 7, 2012, is denied.




____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


